I am very happy to extend my whole-hearted congratulations to you, Mr. President, on your election as President of the twenty-ninth session of the General Assembly. I take personal satisfaction in the honor that has been done to you and, through you, to your country, Algeria.
3.	I should also like to tell the Secretary-General, Mr. Waldheim, how much we appreciate the intelligent and effective work he has been doing for years without respite.
4.	My country welcomes the admission to the United Nations of Bangladesh, Grenada and Guinea-Bissau. The United Nations has thus taken a further step to-wards the ideal situation, which would be the presence of all the countries in the Organization.
5.	As is clear from the statements already made here by heads of delegations during this general debate in which each year we draw up the balance-sheet of the world situation, there are really not very many grounds for general optimism, even if in some regions of the world for instance, the Middle East there has been a relaxation of international tension and a more favorable atmosphere for the quest for peace has been created.
6.	We pay a tribute to all those who, displaying great realism, have during the past year contributed to the lessening of tension in the Middle East, to the point where today one can again hope for a peaceful settlement of the conflict which has been weighing on international relations for a quarter of a century. While only too often people seem to feel that they should criticize the role of the United Nations, I take pleasure today in emphasizing the fundamental contribution of the United Nations forces in the' disengagement of the belligerents, thereby making a decisive contribution to the maintenance of the cease-fire.
7.	The United States Secretary of State, Mr. Kissinger, who has not spared himself in leading us step by step to this partial relaxation of the situation, realistically reminded us in his statement here on 23 September that progress can be made only in steps, but he said that "Each step forward modifies old perceptions and brings about a new situation that improves the chances of a comprehensive settlement [2238th meeting, para. 55]. It is therefore only logical to draw the conclusion that we must not lose the momentum thus gained, for to do so would mean that the situation could again be aggravated and the temptation to use force could become stronger. I think I can say that there is a general desire to see the Organization play a paramount role in the next phase of the negotiations, whatever form they may take, and I am gratified to be able to note that fact.
8.	The countries of the European Community, of which Luxembourg is a member, have been deeply concerned with the situation in the Middle East, a region to which they are bound by many ties woven by geography and history and with which they wish to maintain ever closer relations. Hence, they thus have been led to define their position on the conflict and have called, essentially, for the observance of the following fundamental principles: the inadmissibility of the acquisition of territory by force and the need to end the occupation of territory resulting from the 1967 conflict; respect for the sovereignty, the territorial integrity and independence of each State in the area and its right to live in peace within secure and recognized boundaries; the necessity of taking into account the legitimate rights of the Palestinians in the establishment of a just and lasting peace.
9.	I am convinced that the observance of those principles will facilitate the search for a stable solution and thus will enable all the countries concerned to devote their best efforts to the economic development of the region rather than to the purchase and use of ever more costly and ever more lethal weapons.
A/PV.2253
10.	Only a few weeks ago we witnessed another tragic event, this time in the eastern Mediterranean. There was a coup d'etat in Cyprus, launched by irresponsible elements. It resulted in a series of murders and military actions, the displacement of thousands of persons and immense destruction in a country which had never been among the richest of the world. Despite prompt action by the competent bodies of the United Nations the Security Council, the Secretary-General and the United Nations Peace-keeping Force in Cyprus, and despite prompt diplomatic intervention, it was not possible to avoid the creation of this new hotbed of tension, not to say war. I think that a solution to this painful conflict must be found by negotiations between the parties directly concerned. There must not be a repetition of the mistakes which have made us lose so many years in the Middle East. Of course, it is permissible, and possibly even useful, for the parties to the conflict to make clear what they cannot accept, but they should not at this stage pose their requirements as pre-conditions. For there is the risk that, in placing certain conditions on the resumption of negotiations, one becomes locked in an impasse that can lead to the broadening of the forum of the discussion without necessarily increasing the chances of success.
11.	With regard to the solution to this critical situation, I fully share the opinion expressed here a week ago by Mr. Callaghan, the Foreign Secretary of the United Kingdom [2245th meeting]. I, too, hope that the negotiations between the leaders of the two Cypriot communities will soon lead to positive results.
12.	It should surprise no one that the head of Government of a small State linked, through the European Community, with both Greece and Turkey, and also with Cyprus, is much more concerned with the independence of Cyprus and the sovereign will of the Cypriots than with the desires and preoccupations demonstrated in other capitals, in Europe and else-where.
13.	On the humanitarian level, the international community as a whole is invited, once again, to con-tribute generously to alleviating the suffering and repairing the damage. It goes without saying that we shall not be remiss in fulfilling our duty of international solidarity.
14.	In my opinion, our Organization can learn several lessons from the events in Cyprus.
15.	In the first place and Mr. Waldheim quite rightly highlights this important point in the introduction to his report on the work of the Organization the United Nations can effectively intervene in conflict situations only if it has the support of all its Members in the application of the decisions of its principal organs, and particularly the decisions of the Security Council concerning the maintenance of international peace and security [A I96011Add. I, sect. VII]. It goes without saying that in that respect the support of the permanent members of the Council is particularly vital.
16.	In the second place, the two conflicts 1 have just mentioned show that mankind clearly remains more skilled in the art of war than in the art of restoring peace, as we can see if we compare the funds spent on. increasing war arsenals with those actually devoted to the quest for and the establishment of peaceful relations. The United Nations has a fundamental mission to perform here, one which is fully in accord with the primary objective of the Charter, namely, the maintenance of international peace and security.
17.	The United Nations forces, in accomplishing their task in the Middle East and in Cyprus, have fulfilled with distinction the mission entrusted to them, and I bow my head in memory of the 40-odd members of the United Nations forces who made the supreme sacrifice, not as heroes of war, but as defenders of peace. These forces cannot, of course, be a substitute for real negotiations, which alone can create a new viable political situation.
18.	For some time a great deal has been said about detente. Several speakers have already referred to the favorable development in the relations between the United States and the Soviet Union, and this is obviously a source of satisfaction for all of us.
19.	Furthermore, let us recognize that for many years discussions concerning disarmament have nevertheless been carried out within the framework of our Organization and other international forums, and yet only modest progress has been achieved in this field.
20.	We must regrettably note that, despite the existence of immense war arsenals which can eradicate all life on earth, the general arms race continues at a devastating pace and the budgets to this end increase regularly. Ever more sophisticated weapons are continually being produced and made available to an ever-growing number of countries.
21.	At the report of all those armament policies there is a feeling of suspicion: none dares trust a potential adversary. Yet it is clear that this arms race cannot go on indefinitely, because it increasingly absorbs wealth which is essential for humanitarian purposes. Further-more, the risk of a fatal accident with incalculable consequences cannot be excluded.
22.	In my view, the problem must be approached realistically. While complete disarmament must and should be considered as the ultimate goal, it is nevertheless more realistic on a short-term basis to consider an effective and controlled reduction of a given proportion of weapons. In this field as in others, the best is often the enemy of the good. It is in this spirit that my country participates in the Vienna talks on the reduction of arms in Central Europe.
23.	I referred earlier to the importance of trust and I remain convinced that without effective control it will be impossible to instill the trust that is needed to arrive at effective disarmament.
24.	We believe that a general conference on disarmament might bring us closer to our desired objective, provided that it is preceded by an adequate preparation, bearing particularly on effective means of achieving that goal.
25.	The rather poor record of this year nevertheless includes a most satisfying development, namely, the radical change in the policy of the new Portuguese Government in regard to its overseas territories. The distressing Guinea-Bissau affair has now had a happy outcome. Furthermore, Lisbon has accelerated its negotiations with the liberation movements in its other territories, and those negotiations have already produced agreements.
26.	Favorable developments of this kind are, unfortunately, not yet in prospect in South Africa, Rhodesia and Namibia. These areas will doubtless be the last on the planet openly to suffer from a policy of racism. We must hope that the wisdom of all men will finally put an end to this suffering.
27.	Two European countries, Portugal and Greece, are preparing to rejoin the family of truly democratic countries. For me, this is another positive factor of great importance which I cannot fail to welcome warmly from this rostrum.
28.	Together with this, there is the very difficult evolution of the nine countries of the European Community towards economic and political .union. I shall not deny the complexity of this evolution, but it moves ahead relentlessly because of the determination of its sponsors, the originality of its approach and its very promising nature.
29.	As was emphasized so eloquently the other day by the President of the Council of the Community, Mr. Sauvagnargues [2238th meeting], this Community will be both internally and externally a valuable guarantor of peace and justice and a powerful factor for progress and co-operation. Conscious of the dignity to which all peoples aspire, and aware above all of the needs of the least endowed, it feels that it must contribute substantially to the creation of a more just world order, one which is better balanced and able to meet the multiple challenges which face us all, taking realistically into account all of the factors and resources which condition our common survival beyond the short term.
30.	It is with such an approach and with a view to a more effective universal co-operation that the nine members of the Community have requested the status of observer within this Organization.
31.	More than a quarter of a century has gone by since the United Nations adopted the Universal Declaration of Human Rights, which is the fundamental charter for safeguarding human dignity. In this respect I fully agree with the ideas expressed from this rostrum by the Minister for Foreign Affairs of Belgium [2244th meeting] and by other colleagues.
32.	We are alarmed by the frequent reports which describe recent cases of the use of torture, arbitrary detention or other degrading treatment, and we fully support any action taken to condemn and abolish such reprehensible practices. It is in cases of armed conflict that human rights are most often disregarded and populations subjected to great risks. One notes with growing frequency, however, that similar injustices are perpetrated in times of peace as well, in defense of so-called "higher interests or ideals". May those in authority in every country realize that no ideological consideration can justify recourse to torture, and that those who resort to  dishonor themselves and deserve to be placed outside the pale of mankind. Seizing innocent hostages who are alien to any conflict can never be justified anywhere, and those who still indulge in such abominable and cowardly acts can no longer lay claim to an ideology or popular cause. They are simply common criminals. If our collaboration in the United Nations is to have any meaning, all Member States here should, without exception, agree to abolish, as swiftly as possible, international gangsterism.
33.	In our times, economic and social problems have acquired a growing importance, both nationally and internationally, since economic difficulties, as we all know, frequently generate political tensions.
It is therefore natural that international organizations, and particularly the United Nations, should concern themselves more actively with these questions.
34.	The world economic situation has deteriorated in the course of the last year because of increased inflation, a shortage of certain primary commodities, and because of important changes both in trade balances and in balances of payments. It is symptomatic that economic growth should be negative in several industrialized countries which have to meet very high deficits in their balance of payments. As a reaction , too many countries have had as a reflex action the protection of their immediate national interests, without taking into account the needs of their neighbors. What could follow is a large-scale economic crisis. International co-operation has never been as necessary as it is today because interdependence is such that no country, even the wealthiest, can be sheltered from a world crisis.
35.	The sixth special session of the General Assembly shed new light on these major economic and social problems which have accumulated over several years. It has made it possible to see a little more clearly what are the renewable and non-renewable resources of the earth.
36.	The last year has nevertheless shown that the world economic system is not able to absorb too many sudden shocks, such as the quadrupling of the price of one raw material, oil, within a year. If one goes too far or too fast in isolated sectors without taking into account the whole economic picture, there may be breakdowns or violent reactions harmful to all to all, I emphasize.
37.	Doubtless, in the past the industrialized countries have not given all the assistance which they could and should have given to poorer countries, and an additional effort can legitimately be demanded of them. But that entails the obvious need that their own economies should not be imperiled by ill-timed rises in indispensable primary commodities.
38.	Furthermore, it is essential that all countries concerned clearly realize that if the world were to have an economic and financial crisis because of new exaggerated rises on so essential a product as oil, for example, the super-Powers would be the first to come out of such a crisis, and even come out of it strengthened economically and politically, while the lesser industrialized countries, like the developing countries, would feel the full weight.
39.	As for the Special Program, under the Pro-gramme of Action on the Establishment of a New International Economic Order [resolution 3202 (S-Vl)], to give emergency assistance to the countries most seriously affected by recent movements in international prices, the European Community is going to make a concrete and substantial contribution. For that operation to be really successful, all potential donor countries, of both East and West, and the countries which have a wealth of raw materials, should agree as soon as possible to exceptional and universal aid.
40.	Among the major problems, we must still, alas, include famine in certain African and Asian regions. One of the main tasks of the forthcoming World Food Conference in Rome in November 1974 will be to consider this problem in depth, and recommend medium- and long-term measures so as to prevent shortages of all kinds in the future, particularly of fertilizers. But we must not lose sight of short-term needs, and must provide sufficient food for countries in urgent need of it. Countries in the drought zone of Africa are among those suffering most.
41.	Furthermore, the World Population Conference held a few weeks ago in Bucharest drew world attention to the growing importance of the problems of population growth. It goes without saying that one cannot expect final conclusions in so vast and complex a field. The World Population Plan of Action which was adopted by the Conference could not, by the nature of things, go beyond certain general guide-lines.
42.	Bearing in mind the considerable decline in the birth-rate in most industrialized countries, they may soon have to face a serious problem of depopulation. This is the case in my country, where a certain balance is maintained only because of migration. On the other hand, many developing countries have a high rate of population growth, together with a substantial economic and geographical potential. Such a situation certainly presents problems, but stimulating problems whose solution appears promising. But it would be absurd to claim that an over-populated country with meager resources can ensure its development despite a high birth-rate.
43.	It follows that a world population plan of action cannot be uniform. It is not a question of reducing the number of human beings at all costs everywhere, or, on the contrary, of believing that the more people there are, the more power, and indeed wealth, there will be. The main purpose of that world plan of action should be to ensure a better proportion between available resources and their present and future users.
44.	Next year we shall celebrate the thirtieth anniversary of the establishment of the United Nations. Our world Organization was the result of the aspirations of mankind, which had endured the agonies of a devastating war and which placed its hopes in the attainment of a peaceful world that would enable all States to co-operate fully in order to ensure a better life for all peoples. In the course of that period, the fundamental objectives enshrined in the Charter have successfully stood the test of time and all the pro-gramme of international co-operation which has resulted will continue to constitute an indispensable framework and an essential condition for genuine international co-operation to flourish.
45.	However, it is not enough to support the United Nations with words alone. We must learn to make better use of the vast possibilities offered by our Organization and to develop them further so as to enrich our common heritage as much as possible; as the representative of the Netherlands said this morning so eloquently [2252nd meeting], we must make use more fully than in the past, of the many channels of international co-operation within our Organization.
